DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11, and 13 of U.S. Patent No. 11,017,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issue patent shows each and every limitation set forth by the claims of the instant application.
17/237663
11,017,667 B2
1
1
2
1
3
1
4
2
5
3
6
4
7
5
8
6
9
6
10
6
11
7
12
8
14
10
15
11
16
13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korn et al [US 9562769 B2] in view of Holcomb et al [US 8237591 B2].
As for claim 1, Korn discloses a non-transitory storage medium storing instructions that are executable by one or more processors of a terminal and that cause the one or more processors to execute a method comprising: 
receiving, by the terminal (20), position information relating to a position of a vehicle (column 6, lines 19-49);
displaying, on the terminal, map information including the position information (column 6, lines 50-62); 
receiving, from a device provided in the vehicle (10) when the terminal enters a first area around the vehicle (communication range), a signal that includes a device identifier of the device provided in the vehicle (column 9, lines 20-49 and column 10, lines 51-57; Using Bluetooth communication the terminal device and the vehicle device would be configured to share device identifiers.); 
displaying, on the terminal in response to reception of the signal from the device provided in the vehicle that includes that vehicle identification information, first information indicating that the vehicle is near the terminal (column 10, lines 9-27; When the terminal device (20) is brought into communication range of the vehicle, the user terminal device displays information for the user.).
Korn does not specifically discloses receiving by the terminal from a server, are request signal.  In an analogous art, Holcomb discloses that it was known in the art for a terminal to communicate with a server. More specifically, receiving, by the terminal from a server, a request signal that includes position information relating to position of a vehicle and identification information of the vehicle (column 7, lines 40-49; column 7, line 62 – column 8, line 4; column 9, line43 – column 10, line 5; and column 11, lines 12-23.  The communication of location information reads on the claimed request signal.  Likewise, Holcomb discloses that there is a list of a plurality of vehicles, each vehicle having an identity.  Thus, it would have been inherent for the vehicle identity information to be communicated in all communications to and from the server along with location data. 
Having these teachings on hand it would have been obvious to the skilled artisan to modify the invention of Korn to include the teachings of Holcomb in order to yield the predictable results of a system and method wherein a vehicle could be located by a terminal device in an efficient manner even when the terminal was outside of direct communication range (by communicating with a server).  The skilled artisan would have recognized that once in communication range the terminal could communicate directly with the vehicle (device, having the same identifier from the request signal) in order to ensure the most accurate location information.
As for claim 2, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Having the teachings of Holcomb, the artisan would have recognized that the map information is displayed before the terminal enters the first area around the vehicle.
	As for claim 3, Korn discloses displaying, on the terminal, second information indicating a distance between the vehicle and terminal after displaying the first information (Figures 8 & 9; While Korn discloses displaying distance information in a different embodiment, it would have been obvious to the skilled artisan to display distance information on the terminal so that a user could easily determine their proximity to the vehicle and take action in navigating towards it.).  See also, Holcomb column 6, lines 21-27 wherein the terminal screen may change its appearance to represent distance information.
As for claim 4, Korn discloses receiving vehicle information specifying the vehicle; and displaying on the terminal the vehicle information (Figures 4, 5, 7A and also column 10, lines 51-57).  See also, claim 1 above.
As for claim 5, Korn discloses that the second information indicating the distance between the vehicle and the terminal is updated as the terminal approaches the vehicle, and the method further comprises:2Application No. 16/737,658 Reply to Office Action of March 2, 2020 displaying on the terminal the updated second information (Figures 8 & 9; column 7, lines 24-31).
As for claim 6, Korn discloses that the terminal is further configured to: output, via a speaker (Claim 21), the second information indicating a distance between the vehicle and the terminal (Col 6, lines 58-60) after displaying the first information.
As for claim 7, the terminal is a mobile phone, a smartphone, a tablet, or a portable sized personal computer (Korn, Col 6, lines 29-37; locator device (20)).
As for claim 8, the claim is interpreted and rejected using the same reasoning as claim 1 above.
Claim 9 is interpreted and rejected using the same reasoning as claim 2 above.
Claim 10 is interpreted and rejected using the same reasoning as claim 3 above.
Claim 11 is interpreted and rejected using the same reasoning as claim 4 above.
Claim 12 is interpreted and rejected using the same reasoning as claim 5 above.
As for claim 13, Korn discloses that the terminal is configured to: output, via a speaker, the second information indicating the distance between the vehicle and the terminal after displaying the first information. (column 7, lines 11-23).
Claim 14 is interpreted and rejected using the same reasoning as claim 7 above.
As for claim 15, Korn teaches that the device is a beacon (10) provided in the vehicle (see claim 1 above).
As for claim 16, Korn discloses making a request from a terminal associated with a vehicle and wherein position information is received in response to the request (Figure 7).  It would have been obvious to the skilled artisan for the request to include a device identifier so that the user could request information for their specific car or for a specific car of their multiple cars. Likewise the use of the beacon ID to identify the vehicle is viewed as a matter of engineering preference that would not add novelty to the invention.
Claims 17-20 are interpreted and rejected using the same reasoning as claims 1-4 above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/            Primary Examiner, Art Unit 2684